Case 21-10205 Docii Filed 01/15/21 Pagei1of3

 

Debtor 1 Johin McDonnell McPherson

 

Debtor 2

United States Bankruptcy Court for the: District of Maryland

 

Casenumber 21-10205 0 Check if this is an amended filing

{if known)

Official Form 122B
Chapter 11 Statement of Your Current Monthly Income 04/20

You must file this form if you are an individual and are fiting for bankruptcy under Chapter 11, If more space is needed, attach a separate
sheet to this form. Include the line number to which the additional information applies. On top of any additional pages, write your name and
case number (if known).

Calculate Your Current Monthly Income
1. What is your marital and filing status? Check one only.

(Spouse, Iffiing) - |
|
|

 

0 Not married, Fill out Column A, lines 2-11.
C1 Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-14.

Mf Married and your spouse is NOT filing with you. Fill out Column A, lines 2-11.

   
  

Fill in the average monthly income hat you received from all sources, derived during the 6 full months before you t

   

of your monthly I

income amount more ‘than: once. ane column only. If

 
  
 

 

_ColumnA Column 8
Debtor 1 Debtor 2

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions). $

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. 0.00 ¢ _

4, All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and reommates, Include regular contributions from a spouse only if Column B Is not

5,756.00 $

 

 

 

 

   

 

 

 

 

 

filled in. Do not include payments you listed on line 3. 0.00 _ i
5. Net income from operating a
business, profession, or farm | Debtor 1: . -, Debtor2
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses / $ : 0.00 /
Net monthiy income from a business, profession, or farm § 0.00 Copy here -> $ 0.00 $
6. Net income from rental and a
other real property [Debtor Voce Debtor 2 ©
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses $ 0.00
Net monthly income from rental or other teal property § 0.00 Copy here> § 0.00 6§
Official Form 122B Chapter 11 Statement of Your Current Monthly Income page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-10205 Docii Filed 01/15/21 Page 2of3

 

 

Debtor 1 John McDonnellMcPherson FL Case number (ifinown) 21-70205 _
Coluin B
. Debtor 2
7. Interest, dividends, and royalties " $
8. Unemployment compensation $

 

 

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

For you So 0.00
Foryourspouse 8

 

9g, Pension or retirement income. Do not include any amount received that was 4
benefit under the Social Security Act, Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled
if retired under any provision of title 10 other than chapter 61 of that title. $ 0.00 ¢

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under.the Sociaf Security Act; payments made
under the Federal law relating to the national emergency declared by the President
under the National Emergencies Act (60 U.S.C. 1601 et seq.) with respect to the
coronavirus disease 2019 (COVID-19); payments received as a victim of a war
crime, a crime against humanity, or international or domestic terrorism; or
compensation, pension, pay, annuity, or allowance paid by the United States i
Government in connection with a disability, combat-retated injury or disability, or i
death of a member of the uniformed services. If necessary, list other sources on a i
separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

 

$ $
$ 0.00 §
Total amounts from separate pages, if any. + $ 0.00
41, Calculate your total current monthly income. | |
Add lines 2 through 10 for each column. | i |
Then add the total for Column A to the total for Column B. $ 5,750.00 + $ | 53 5,750.00 !
| |
|
_——. - - ae a ee a
Official Form 122B Chapter 11 Statement of Your Current Monthly Income page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.beslcase,com Bast Case Bankruptcy
Case 21-10205 Docii Filed 01/15/21 Page3of3

beb'xr1 John McDonnell McPherson Case number (ifknov'n) _21-10205

 

 

ke
i

ee Sign Below

 

X

 

JohfiMcDonnell McPherson 7
Signature of Debtor 1

Date January 15, 2021
MM/DD /YYYY

 

 

By signing here, under penalty @f perjury | declare that the information on this statement and in any attachments is true and correct.

 

 

Official Form 122B Chapter 11 Statement of Your Current Monthly Income

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

page 3

 
